The allegation that the plaintiff had, by an amendment to its charter, been given power to locate a railroad on the defendant's land, was sufficient. This necessarily implied that a proper vote accepting the amendment had been passed, and a copy lodged in the office of the secretary of the State, as required by General Statutes, § 1911, since otherwise the power would not have been given.
The provision of this amendment (10 Special Laws, 746) that "this act shall take effect from its passage," simply meant that, if duly accepted, it should thus take effect by relation. Could the application have been heard on the facts, it would have been necessary to prove a compliance with General Statutes, § 1911.
But the objection raised by the demurrer, that the only location made by the plaintiff was made and approved more than two years before the application was brought, is well taken. General Statutes, § 3439.
It is a general rule of law that a power of election, if once fully exercised, is exhausted. State v. Norwalk  DanburyTurnpike Co., 10 Conn. 157, 163; Williams v. Hartford New Haven R. Co., 13 id. 397, 410; State v. New Haven Northampton Co., 45 id. 331, 346. A power to locate a railroad "through any or all of" certain towns, such as was given to the plaintiff, is a power of election. The election was made in 1889, by adopting a definite location in East Granby, which placed the road upon a certain part of the land now owned by the defendant. That location was duly approved in the same year, except with respect to the grade to be maintained at certain points in Simsbury, which was left for future determination and not determined until 1898, when the railroad commissioners passed an order for that purpose, within two years before this application was brought. The order *Page 510 
thus made did not vary or impair the previous approval of the location. The bounds of the lands upon which the railroad was to be placed remained unaltered. They had been defined under a power of election between different routes, more than two years previously.
The application to Judge Prentice, made in 1898, was, therefore, held to have been brought too late. Hartford  C. W.R. Co. v. Montague, 72 Conn. 687.
The vote adopting the same location upon the defendant's land, passed by the board of directors of the plaintiff, after that decision, was void. It recites as its motive and justification, that the "former location so far as the same crossed said lands so owned by said Montague has lapsed and become void and of no effect, and a new location has become necessary in order to construct said road." No such lapse has occurred. The original location upon this land is in full force. The railroad can be built and operated upon it, provided a right of way is secured from the landowner. That the plaintiff by its procrastination has lost its privilege of taking it without his consent, cannot revive an exhausted power.
It is true that the vote of 1900 does not purport to change the election already made. It simply restates and affirms it. But the act of location having been completed in 1889, could not receive any new force, as against the defendant, by its re-affirmation in 1900. The object of General Statutes, § 3439, is threefold: to protect landowners against what might otherwise be a perpetual cloud upon their estates; to protect the public by furnishing a strong motive for the speedy construction of the railroad, if it is to be constructed at all; and to make sure that the high power of eminent domain shall be exerted only when it has been found to be necessary under conditions shown to exist so near the time of the proceeding that they may fairly be presumed to continue unchanged. Two of these purposes would be defeated if successive votes and successive orders of approval could extend the time without varying the route.
It is argued that such proceedings would be obviously necessary, if by some mistake of law or fact a location had been *Page 511 
made on the land of one to whom no notice of the application for its approval was given. But such a location would, as to him, be void, and it is upon this ground only that a relocation could in such a case be justified. Here the defendant's predecessor in title had due notice of the original application for the approval of the location in 1889.
The vote of location passed in 1900 being void, the order approving it had nothing to rest on, and was void, also.
General Statutes, § 3439, cannot be construed as equivalent in meaning to the earlier Act of 1867 on the same subject, which provided that if any railroad company should fail to arrange for the acquisition of all necessary rights of way within twelve months after the approval of its location, that approval should be void. The latter clause was dropped, and no doubt advisedly, in the Act of 1882, which formed the basis of the present statute. Hartford  C. W. R. Co. v.Montague, 72 Conn. 687, 691.
The averment in the application that $11 had been deposited with the State treasurer was sufficient to satisfy the requirements of General Statutes, § 3459. Part of a railroad may be located at one time and part at another, and each location, as it is made, may be submitted to the railroad commissioners for approval. The part which was the subject of this proceeding was less than a mile in length, and the provision for a deposit of "eleven dollars per mile of the length of its proposed road in this State," is to be construed as proportioning the sum required to the mileage of such part of the location as is proposed for approval.
Two other points are raised by the demurrer which attack the foundation of the plaintiff's title to construct the branch railroad now in question.
Its location and construction were authorized by a vote of the plaintiff corporation in 1889, describing it as a branch designed "to establish a railroad connection between the main line of this company's railroad and the city of Springfield," and to be constructed from such point as the directors might fix on the State line, in Suffield, "northeasterly through the towns of Agawam and West Springfield, and across the Connecticut *Page 512 
River into the city of Springfield." The vote of the directors passed in 1900, on which the present application is founded, shows that the branch has been duly located through Suffield to the State line, and thence "northeasterly to a point on the Boston and Albany Railroad in the town of West Springfield in the State of Massachusetts, whence said branch railroad has connection into the city of Springfield." There is no merit in the claim that a fatal departure is thus disclosed from the line prescribed by the stockholders. Whether the branch was to be extended across the Connecticut River upon a bridge built by the plaintiff, or one bought by the plaintiff, or one used by the plaintiff under contract with its proprietor, was a matter of no concern in this proceeding. The location made within this State was duly authorized by law and made by the directors. It was a separate and distinct thing from any location made in Massachusetts under Massachusetts laws, and its validity could not be impaired by any defect which might exist in that.
Nor was it necessary for the plaintiff to obtain a finding from a judge of the Superior Court, under Chap. 166 of the Public Acts of 1889, p. 97, that the construction of this branch was a public necessity and convenience. That statute abridged no special franchises previously granted. It simply afforded a means to all railroad companies of obtaining similar privileges, on certain conditions.
   We advise that the demurrer be sustained and the application dismissed as insufficient.
In this opinion the other judges concurred.